Citation Nr: 0425047	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  98-12 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  His period of active duty included service in 
the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 RO decision which, in 
pertinent part, denied service connection for PTSD.  


FINDING OF FACT

The veteran has a current diagnosis of PTSD attributed to in-
service stressors for which there is credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, as amended, 
imposed new duties to provide notice and assist claimants in 
regard to their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5103A, 5107, 5126 (West 2002 & Supp. 2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Merits

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125 (2003); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred. See 38 C.F.R.§ 3.304(f) (2003).  With respect to 
the third element, if the evidence shows that the veteran 
engaged in combat and he is claiming a combat related 
stressor, no credible supporting evidence is required.  Id., 
see Doran v. Brown, 6 Vet. App. 283 (1994).  A veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

The service personnel records show that the veteran served in 
Vietnam from February to October 1968.  During this period 
his principal duty was as a cook with the headquarters of an 
Army infantry brigade.  He was awarded the National Defense 
Service Medal, the Vietnam Campaign Medal, and the Vietnam 
Service Medal.  The Form DD 214 indicates that is primary 
military occupation was cook.  

The veteran has reported that during his tour of duty in 
Vietnam, he befriended a Vietnamese boy who he later found 
shot dead.  He also indicated that he was disturbed by the 
dead bodies he saw while service on burial detail.  He 
reported that in July or August of 1968, the watched 
helplessly as a Battalion Commander's helicopter was shot 
down.  He said that all personnel on board were killed with 
the exception of one.  The veteran has also maintained that 
while serving in Vietnam, his unit was involved in several 
enemy encounters involving small arms and mortar attacks.  

The veteran has received numerous diagnoses of PTSD.  On VA 
examination in March 1997, two in-service stressors were 
reported these consisted of an incident in which a friend was 
"blown apart," and an incident in which a young Vietnamese 
boy whom he got to know, was found shot to death wearing a 
shirt given by the veteran.  The diagnoses included PTSD.

In a statement dated in September 2001 a clinical 
psychologist reported that he had treated the veteran at a VA 
medical center.  The examiner essentially reported that the 
veteran had PTSD related to stressors that included a young 
Vietnamese who was killed, and the deaths of soldiers with 
whom he served.

In a statement dated in March 1998, the veteran's brother 
reported that he had served in Vietnam at the same time as 
the veteran.  He recalled visiting the veteran and being 
introduced to a small boy who performed chores around the 
fire support base.  He subsequently saw the veteran at home, 
and recalled that the veteran had told him that the boy had 
been killed in a fire fight.

The U.S. Armed Services Center for Research of Unit Records 
(USASCURR) responded to an RO request for information 
regarding the veteran's service stressors in January 1998 
correspondence.  The USASCURR indicated that a lieutenant 
colonel was killed in action in June 1968, as a result of 
helicopter accident as mentioned by the veteran.  Information 
pertaining to other stressors reported by the veteran were 
not reflected in the USASCURR correspondence or the 
accompanying Operational Report.  

Of the elements needed to establish service connection, there 
seems to be little dispute in the medical records that the 
veteran meets the criteria for a diagnosis of PTSD.  Medical 
professionals have diagnosed this condition on many 
occasions.  The relevant medical opinions all link this 
diagnosis to stressors experienced in service.  Thus the 
first two elements needed for service connection are clearly 
established.

The remaining question is whether there is credible 
supporting evidence of the claimed stressors.  The credible 
supporting evidence is not limited to official service 
department records.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  With this caveat in mind, the Board finds that the 
statement from the veteran's brother provides credible 
supporting evidence of the stressor involving the Vietnamese 
boy.  That statement is based on personal observation of 
events in Vietnam and conversations with the veteran.  

Accordingly, the Board finds that the necessary elements for 
the grant of service connection for PTSD have been met.


ORDER

Service connection for PTSD is granted



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



